PER CURIAM.
The trial court found that respondents performed the services alleged in the complaint at the request of appellant, C. L. Johnson, and ordered judgment for $100 against him, but found that Anna Augusta Johnson, his wife, was not. a party to the agreement and was not bound thereby.
*511The evidence is conclusive that respondents found a purchaser for appellant’s homestead, and that a contract of purchase was entered into between such purchaser and appellant. According to the evidence submitted by respondents, appellant, C. L. Johnson, agreed to pay respondents $100 commission in case a sale was effected at $2,500, and we find the evidence sufficient to support the court’s finding in that respect.
Defendant Anna Augusta Johnson having joined in the contract of sale, no question can be raised on this appeal by ..appellant as to the validity of the sale of the homestead. Further, the property having been sold by respondents pursuant to an agreement with appellant, C. L. Johnson, he is not in position to raise any question as to the validity of the agreement by reason of the fact that the property constituted the family homestead.
Affirmed.